DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bash et al (2004/0217072 A1).
Regarding to claim 1, Bash et al teach an environmental control system (10 in Fig. 1) for a building (such as a conventional data center, paragraph 0003), the system comprising: a vent panel (20, paragraph 0028) having one or more louvers (24 a-c in Figs. 2A-C, paragraphs 0033-0035 or 3 a-c in Figs. 3A-C, paragraphs 0036-0039) configured to change position between an open position and a closed position to permit air to enter a zone of the building or stop the air from entering the zone; and a vent 
Regarding to claim 2, Bash et al teach the processing circuit of the controller device (104) is configured to: communicate via a network with a user device, the user device presenting a selection interface to a user comprising one or more user interface elements to select one of the plurality of predefined operating profiles; and receive the selection of the operating profile from the plurality of predefined operating profiles for the vent from the user device via the network (see paragraphs 0045).
Regarding to claims 3, 7 and 8, Bash et al teach each of the plurality of predefined operating profiles is associated with one of a plurality of temperature offsets; wherein the processing circuit of the controller device is configured to: store a temperature setpoint for the building; generate a new temperature setpoint by applying one of the plurality of temperature offsets associated with the selection of the operating profile to the temperature setpoint; and determine the one or more control commands based on the new temperature setpoint (see Figs. 4A, 5A-B, paragraphs 0057-0073).
Regarding to claim 13, Bash et al teach a method of an environmental control system (10 in Fig. 1) for a building (such as a conventional data center, paragraph 0003), the method comprising the steps of: operating, by a vent (20), one or more louvers (24 a-c in Figs. 2A-C, paragraphs 0033-0035 or 3 a-c in Figs. 3A-C, paragraphs 0036-0039) of the vent (20) between an open position and a closed position to permit air to enter a zone of the building or stop the air from entering the zone; receiving, by a controller device (104), a selection of an operating profile from a plurality of predefined operating profiles for the vent (paragraph 0045), each of the plurality of predefined operating profiles indicating an intended use of the zone; determining, by the controller device (104), based on the operating profile, one or more control commands; and operating, by the vent, the one or more louvers based on the one or more control commands (see paragraph 0045).
Regarding to claim 15, Bash et al further teach the steps of operating, by the vent (20), a peltier module of the vent based on the one or more control commands, wherein operation of the one or more louvers and operation of the peltier module causes a temperature of the zone to be a particular temperature; wherein the peltier module comprising a first side and a second side, wherein the first side is in contact with the air, wherein the first side is configured to perform at least one of heating the air or cooling the air (paragraphs 0075-0094).
Regarding to claim 20, Bash et al further teach a smart vent system (20) for a building (such as data center 300, paragraph 0080), the system comprising: a plurality of vents (20), wherein a vent of the plurality of vents (20) is configured to be connected to an air duct of the building (300), the vent (20) comprising: one or more louvers (24 a-.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 4-6, 9-11, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bash et al (2004/0217072 A1), as applied supra, in view of Reeder (2019/0234632 A1).
15.	Regarding to claim 4 calling for the operating profiles comprising at least a baby room profile or a guest room profile, Reeder discloses a smart air vent device (104) configured to monitor a property (Abstract) such as to adjust the settings for each of the one or more smart vents (104) located throughout the monitored property (102), i.e., the smart vents in the living room, the kitchen, the master bedroom and the guest bedroom ( paragraph 0056).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the smart vent of Bash et al in multiple rooms of a property as taught by Reeder in order to change the air flow to flow into the spatial zone of a user when the user commands a vent to blow air or to shut off the airflow when the user commands a vent to shut off air flow, or to close vent.

17.	Regarding to claims 9, 10, 16 and 17 calling for a controller device configured to detect an occupant within the zone.  Reeder discloses a controller unit (112 in Fig. 1) capable to detect human presence and a smart vent being adjusted to detecting human presence (see details of Fig. 1, paragraphs 0025 and 0031).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the occupancy detector for the smart vent of Bash et al in order to effectively adjust the one or more smart vents based on the detecting human presence within a room.
18.	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bash et al (2004/0217072 A1), as applied supra, in view of McLeod et al (2017/0189844 A1).

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 29, 2022